ORIGINAL                                                                                 07/02/2021



                                                                                      Case Number: DA 21-0195
            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 21-0195


IN RE THE MARRIAGE OF:
                                                                         FILED
                                                                          JUL 0 2 2021
TIFFANEY GRIGG,                                                         Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of Montana

             Petitioner and Appellee,
                                                                 ORDER
      and

PETER GRIGG,

             Respondent and Appellant.


      This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
filed on June 29, 2021, this Court has deterrnined that the brief does not comply with the
Rules and must be resubmitted.
      IT IS HEREBY ORDERED that Appellant's opening brief be returned for
revisions necessary to comply with the Montana Rules of Appellate Procedure. In
particular, Appellant's brief must:
       1. Include in the cover page, pursuant to Rule 11(6)(b),(iii) and (v):
             a.      The title of this Court;
             b.     the court and name of the judge in the case from which you
                     are appealing;
             c.     the narnes, mailing addresses, telephone, fax numbers, and
                     email addresses (if any) of the respective counsel for the
                     parties or for the parties if they are proceeding without
                     counsel;
             d.      The title of the document being filed, such as "Appellant's
                     Opening Brief."

      2. Include contents set forth in Rule 12(1). The brief should contain:
            a. A statement ofissues presentedfor review. The statement of the
               issues are questions that tell the Court what mistake(s)the district
               court made (Appellant's briefon appeal is not an opportunity to
               retry the case that was before the district court. Rather,
                                                                         i any.);
               Appellant must assert the errors the district court made, f
              b. A summary ofthe argument you will make to the Court;
              c. A statement of the facts relevant to the issues presented for
                 review, with references to the pages or the parts ofthe record at
                 which materialfacts appear;
                     i. You may not rely on any facts that the district court did
                         not have before it. Therefore, the, brief must include
                         references to the record on appeal—for example,
                         Transcript, p. 231; Judgment, p. 3; or Motion for
                         Summary Judgment, p. 2—pursuant to Rule 12(9);
              d. A state of the standard of review as to each issue raised, together
                 with a citation of authority;
              e. An argument containing the Appellant's contentions with respect
                 to the issues presented.

      3. Include a signed certificate of compliance, pursuant to Rule 11(4)(e),
          that states that the document's line spacing is proportionally spaced; the
          text is double spaced; and the calculated word count, which can be
          determined by page length (not to exceed 30 pages).
Therefore,
       IT IS ORDERED that the signed original and nine copies of the referenced brief
be returned for revisions necessary to comply with the specified Rules; the Court will
make the additional nine copies;
      IT IS FURTHER ORDERED that a signed original of the revised brief ordered
herein be filed within twenty (20) days of the date of this Order with the Clerk of this
Court and that one copy ofthe revised brief be served on each counsel of record;
      IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
      IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk of this Court and shall
be due and payable upon receipt; and
      IT IS FURTHER ORDERED that the tirnes for any subsequent briefing contained
in M.R. App. P. 13 shall run from the date of filing ofthe revised brief.
       The Clerk is directed to mail a true copy of this Order, together with all copies of
Appellant's brief referenced herein, to Appellant and to mail a true copy of this Order to
all counsel and/or parties upon whoin the brief was served, and to provide a copy of the
Civil Handbook to Appellant.
DATED this Z. day of July, 2021.
                                   For the Court,




                                                Justice